DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Remark filed on 08/10/2021.
Status of the Claims
Claims 1-16 were pending. Claims 2 and 14 are canceled. Claims 1, 3-13, 15 and 16 are pending for examination.
Response to Arguments/Remarks
The Non-Final Office Action dated May 14, 2021 rejected claims 1, 3-13, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Noh et al. 2021/0127360 to Noh et al. hereinafter Noh in view of Moon et al. US 2013/0194931 A1 hereinafter Moon. 
4.	Subsequent to an update search, Pub. No.: US 2019/0123864 A1 to Zhang et al. was also cited for disclosing: allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment (UE) such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one, fig. 34; [0207]; this that ration of CSI-RS ports/REs allocated to 8 ports is greater than one-to-one, this is due to overlapping CSI-RS symbols per RE. 
Although Pub. No.: US 2019/0123864 A1 to Zhang et al. was cited in the previous Office Action,  claims 1, 3-13, 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. 2021/0127360 to Noh et al. hereinafter Noh in view of Moon et al. US 2013/0194931 A1 hereinafter Moon. 

With that regards, Applicant submission that the cited prior art Moon does not discloses all the recited features of the claim 1 in particular, Noh does not teach or suggest "a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one". Applicant further argues that: … no portion of Noh considers multiple resource elements allocated to a single port of a UE, let alone "allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment."
 
Applicant argument has been carefully considered and has been found non-convincing. 
First, Applicant argues that “no portion of Noh considers multiple resource elements allocated to a single port of a UE.” 
The Examiner submits that the claim does not recite or require any multiple resource elements allocated to a single port of a UE.
Instead the claim requires “a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one.”
To that end, the Examiner submits that Noh’s fig. 12 shows a plurality of resource elements (REs) (also referred to as frequency-time position). While 168 REs/ frequency-time positions are shown in the illustrated structure, CSI-RS can be transmitted at some of the positions marked by A, B, C, D, E, F, G, H, I, and J (channel state information reference signal resource elements). 
Noh discloses a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one. An exemplary mapping is disclosed [at least] in [0207] stating a ratio of 2:1; for instance, two REs are used for one CSI-RS port (a teaching that “a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one”). In another ([0208]), four REs are used for one CSI-RS port transmission. The cited fig. 20  discloses 8 REs (two CDMs groups 2000 and 2010 composed of two REs, and two CDMs groups 2020 and 2030 composed of two REs)  to 4 ports (X, X+1, Y, and Y+1), as discussed in [0230]-[0231], (please read “2030” in lieu of “2040”). Therefore, the Examiner maintains that Noh discussed the argue limitation.

Independent claim 10.
Independent claim 10 recites similar limitations as claims 1, thus the Examiner submits that same argument pertains to claim 1.
Dependent claim 6.
Claim 6 requires  2identifying that the UE is configured with ultra-reliable low-latency 3communications information, wherein allocating the plurality of channel state information reference signal resource elements to 4the port of the UE is based at least in part on identifying that the UE is configured with 5 the ultra-reliable low- latency communications information.
Applicant essentially argues that “Noh and Moon-alone or in any combination-do not teach or suggest all of the features of previously presented independent claim 6. For example, Noh does not disclose "allocating the plurality of channel state information reference signal resource Noh fails to teach or suggest "allocating the plurality of channel state information reference signal resource elements to the port of the UE," much less "based at least in part on identifying that the UE is configured with the ultra- reliable low-latency communications information," as recited in dependent claim 6.

The Examiner respectfully disagrees and submits that [0155]; resource allocation to user equipment by a base station (BS) (this is allocating the plurality of channel state information reference signal resource elements to 4the port of the UE);
While [0348] discloses 5G communication system should be designed to meet various requirements of services demanded by users and service providers (among which a URLLC), fig. 39 illustrates resource allocation for supporting multiple services.  In other words, it determined that the user (UE) is configured with 5 the ultra-reliable low- latency communications information. [0427] Accordingly, it is necessary to categorize various 5G-oriented services a few types of services such as enhanced mobile broadband (eMBB), massive machine type communications (mMTC), and ultra-reliable and low-latency communications (URLLC) having various requirements such as per-UE maximum data rate of 30 Gbps, per-UE maximum mobility of 500 km/h, maximum latency of 0.5 ms, and maximum UE density of 1,000,000 UEs/km.sup.2). 
Therefore, the cited paragraphs and fig. 39 discloses resources allocation when the UE is configured with the ultra-reliable low- latency communications information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. 2021/0127360 to Noh et al. hereinafter Noh in view of Moon et al. US 2013/0194931 A1 hereinafter Moon.
Regarding claim 11. Noh discloses A method for wireless communication, comprising:  
2allocating a plurality of channel state information reference signal 3resource elements of a transmission time interval to a port of a user equipment 4(UE), such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one, [0155]; resource allocation to user equipment by a base station (BS); for instance, fig. 20 shows a ratio of two to one (that 8REs to 4 ports); see also [0230]-[0232];
5transmitting, to the UE, an indication of the plurality of channel state information reference signal resource elements allocated 6to the port of the UE, [0232]; eNB notifies the UE with indicator indication the plurality of REs (CSI-RS REs).
Noh does not explicitly disclose 7transmitting at least one channel state information reference signal to the UE during the transmission time interval, as required.
	Moon discloses transmitting at least one channel state information reference signal to the UE during the transmission time interval, [0285], [0286] and Fig. 17; at least one CSI-RS RE is transmitted to the EU.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.
Regarding claim 13. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 14. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different radio frequency spectrum bands of the transmission time interval within the same resource 5block, Fig. 17: CSI-RS REs (RE(5, 9), RE(5, 8)) configured for UE-e within PRB pair 1 represented by twelve subcarriers/frequency spectrum bands (number 0 to number 11) on a frequency axis, of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 15. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different symbols of the transmission time interval, Fig. 17: CSI-RS REs (RE(5, 9), RE(5, 8)) configured for UE-e within PRB pair 1 represented by twelve subcarriers/frequency spectrum bands (number 0 to number 11) on a frequency axis, of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 6. Noh discloses 2identifying that the UE is configured with ultra-reliable low-latency 3communications information, wherein allocating the plurality of channel state information reference signal resource elements to 4the port of the UE is based at least in part on identifying that the UE is configured with 5 the ultra-reliable low- latency communications information, [0348]; ultra-reliable and low-latency communications (URLLC); allocation , [0155]; resource allocation to user equipment by a base station (BS) (resource is channel state information reference signal resource elements.

Regarding claim 17. Noh discloses, further comprising:  2determining the channel state information reference signal resource elements in the transmission time interval based at least in part on a 3preconfigured mapping, wherein allocating the channel state information reference signal resource elements to the UE is based at least in part 4on determining the channel state information reference signal resource elements in the transmission time interval, see fig. 20

Regarding claim 18. Noh as modified with Moon discloses, further comprising: 2identifying a channel estimation accuracy for a communication with the UE, 3wherein allocating the plurality of channel state information reference signal resource elements to the port of the UE is based [0314]; the terminal may perform channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports so CSI measurement accuracy may be improved. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 19. Noh discloses, further comprising:  2identifying a channel condition of a communication link with the UE, wherein 3allocating the plurality of channel state information reference signal resource elements to the port of the UE is based at least in part on 4identifying the channel condition, [0164], [0184]; Typically, the number of information streams that one UE can receive is determined according to the number of receive antennas of the UE and the channel condition. 

Regarding claim 110. Noh discloses A method for wireless communication, comprising:  
2identifying, by a user equipment, an allocation of a plurality of channel 3state information reference signal resource elements of a transmission time 4interval to a port of the UE, wherein a ratio of channel state information reference signal resource elements in the transmission time interval allocated to the UE and a number of ports of the UE is greater than one-to-one, [0155]; resource allocation to user equipment by a base station (BS); for instance, fig. 20 shows a ratio of two to one (that 8REs to 4 ports); see also [0230]-[0232].
Noh does not explicitly disclose 

8transmitting a channel state information channel state information reference signal resource elements report to a base station based at 9least in part on performing the channel estimation.
Moon discloses 5performing a channel estimation using the plurality of channel state information reference signal resource elements allocated 6to the port of the UE based at least in part on identifying the allocation of the plurality channel state information reference signal resource elements to the port of the UE, [0096]; [0115]; ; CSI process includes resource configuring information on a CSI-reference signal (RS) for channel estimation: [0314]: a terminal estimates a channel not for the physical antenna element but for each antenna port, and measures and reports channel state information (CSI) based upon it; and  
8transmitting a channel state information channel state information reference signal resource elements report to a base station based at 9least in part on performing the channel estimation, [0325]: terminal performs a CSI measurement and report based on the channel information acquired for the CSI-RS antenna ports.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 111. Noh as modified with Moon discloses, further comprising:  2identifying that at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements 3allocated to the port of the UE are in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI wherein performing the 4channel estimation is based at least in part on identifying that the at least two channel state information reference signal resource elements are 5in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 112. Noh as modified with Moon discloses, further comprising:  2identifying that at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements 3allocated to the port of the UE are in different radio frequency spectrum bands of the transmission time interval, 4wherein performing the channel estimation is based at least in part on identifying that the at 5least two channel state information reference signal resource elements are in different radio frequency spectrum bands of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot O of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.
  
Regarding claim 113. Noh as modified with Moon discloses, further comprising:  2identifying that the at least two CSI-RS REs allocated to the port of the UE are 3in different symbols of the transmission time interval, wherein performing the channel estimation is based at least 4in part on identifying that the at least two channel state information reference signal resource elements are in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot O of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 115. Noh as modified with Moon discloses, further comprising:  2receiving an indication from the base station of the plurality of channel state information reference signal resource elements  3allocated to the port of the UE, wherein identifying the allocation of the [0286]; transmission of parameter shift (this can be 0 or 1): the configuration that is been used is the indication; [0286] is saying that the base station transmits the parameter to the UE; the parameter can be PRB shift is the indication. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 116. Noh as modified with Moon discloses, further comprising:  2receiving at least one channel state reference signal from the base station during the transmission time interval, wherein 3performing the channel estimation is based at least in part on receiving the at least one channel state reference signal, [0314]; the terminal may perform channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports so CSI measurement accuracy may be improved. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        11/03/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414